DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (US 2007/0218586 A1).
Regarding claim 1, Yoshimura teaches a method for sawing a semiconductor wafer (¶¶ 0051-0060 among others), comprising: 
sawing the semiconductor wafer (¶ 0032: 21/22/23) with a first dicing blade (¶ 0054: 31) to form a first opening (fig. 5A: opening in 21), wherein the semiconductor wafer comprises a dicing tape (¶ 0032: 23) and a substrate (¶ 0032: 21) attached to the dicing tape (fig. 5A: 21 attached to 23), and the first opening is formed in an upper portion of the substrate (fig. 5A: opening formed by 31 in upper surface portion of 21/22/23); 
sawing the semiconductor wafer with a second dicing blade (¶ 0055: 32) from the first opening to form a second opening under the first opening and in a middle portion of the substrate (fig. 5B: 21/22/23 sawn from opening in upper surface of 21 to form second opening in 21/22); and 
sawing the semiconductor wafer with a third dicing blade (¶ 0056: 33) from the second opening to form a third opening under the second opening and penetrating a lower portion of the substrate (fig. 5C: 21/22/23 sawn from upper/middle openings in 21/22 to form third opening in 21/22/23), so that the semiconductor wafer is divided into two dies (¶ 0056 & fig. 5C: 21/22/23 divided into at least two portions including semiconductor element 8), wherein the first dicing blade, the second dicing blade, and the third dicing blade have different widths (¶¶ 0054-0056 & figs. 5A-5C: 31, 32 and 33 have different widths).

Regarding claim 2, Yoshimura teaches the method as claimed in claim 1, wherein a width of the second dicing blade is less than a width of the first dicing blade (fig. 5B: width of 32 less than width of 31).

Regarding claim 3, Yoshimura teaches the method as claimed in claim 1, wherein a width of the third dicing blade is less than a width of the second dicing blade (fig. 5C: width of 33 less than width of 32).

Regarding claim 4, Yoshimura teaches the method as claimed in claim 1, wherein a width of the second dicing blade is less than a width of the first dicing blade, and a width of the third dicing blade is less than the width of the second dicing blade (figs. 5B-5C: width of 32 less than width of 31 and width of 33 less than width of 32).

Regarding claim 5, Yoshimura teaches the method as claimed in claim 1, wherein a top portion of the dicing tape is also sawed by the third dicing blade when the third opening is formed (¶ 0056 & fig. 5C: top portion of 23 sawed by 33).

Regarding claim 6, Yoshimura teaches the method as claimed in claim 5, further comprising: removing the dicing tape from the substrate (figs. 1-2: 23 implicitly removed from 8).

Regarding claim 7, Yoshimura teaches the method as claimed in claim 1, 
wherein the first opening is formed by sawing the upper portion of the substrate from a front surface of the substrate by the first dicing blade (fig. 5A: opening in 21 formed by sawing front surface of 21/22/23 with 31), 
wherein the third opening is formed by sawing through the lower portion of the substrate by the third dicing blade to penetrate a rear surface of the substrate that is opposite to the front surface (fig. 5C: opening in 21/22/23 formed by sawing through 23 with 33), and 
wherein the first opening, the second opening, and the third opening are arranged in order along a thickness direction of the substrate from the front surface to the rear surface (figs. 5A-5C: openings formed by 31, 32 and 33 arranged in order along a thickness direction from top surface to rear surface).

Regarding claim 10, Yoshimura teaches a method for sawing a semiconductor wafer (¶¶ 0051-0060 & figs. 5A-5C), comprising: 
sawing the semiconductor wafer to form a first opening (21/22/23 sawed by 31 to form opening in portion 21), wherein the semiconductor wafer comprises:
a dicing tape (¶ 0032: 23); and 
a substrate (¶ 0032: 21) attached to the dicing tape (fig. 5A: 21 attached to 23), wherein the first opening is formed in an upper portion of the substrate by a first dicing blade having a first sawing depth in the semiconductor wafer (fig. 5A: opening in 21 formed by dicing blade 31 with a first depth), and the first sawing depth is less than a thickness of the substrate from a front surface of the substrate to a rear surface of the substrate opposite to the front surface (fig. 5A: opening in 21 less than thickness of 21/22/23); 
sawing the semiconductor wafer from the first opening to form a second opening under the first opening and in a middle portion of the substrate (fig. 5B: 21/22/23 sawn from opening in upper surface of 21 to form second opening in 21/22), wherein the second opening is formed by a second dicing blade (¶ 0055: 32) having a second sawing depth in the semiconductor wafer, and the second sawing depth is greater than the first sawing depth and less than the thickness of the substrate (fig. 5B: depth of 32 greater than depth of 31 and less than thickness of 21/22/23); and 
sawing the semiconductor wafer from the second opening to form a third opening under the second opening and penetrating a lower portion of the substrate (fig. 5C: 21/22/23 sawn from upper/middle openings in 21/22 to form third opening penetrating 21/22/23), so that the semiconductor wafer is divided into two dies (¶ 0056 & fig. 5C: 21/22/23 divided into at least two portions including semiconductor element 8), wherein the third opening is formed by a third dicing blade (¶ 0056: 33) having a third sawing depth in the semiconductor wafer, and the third sawing depth is greater than the thickness of the substrate (fig. 5C: 33 has a depth greater than thickness of 21/22/23), wherein the first dicing blade, the second dicing blade, and the third dicing blade have different widths (¶¶ 0054-0056 & figs. 5A-5C: 31, 32 and 33 have different widths).

Regarding claim 11, Yoshimura teaches the method as claimed in claim 10, wherein the third opening extends into the dicing tape (fig. 5C: opening formed by 33 extends into 23), and the method further comprises: 
removing the dicing tape from the substrate (figs. 1-2: 23 implicitly removed from 8).

Regarding claim 12, Yoshimura teaches the method as claimed in claim 10, wherein a width of the second dicing blade is less than a width of the first dicing blade (¶ 0010: second blade…having a narrower width than the first blade), and/or a width of the third dicing blade is less than the width of the second dicing blade.

Regarding claim 13, Yoshimura teaches the method as claimed in claim 10, wherein the first opening is immediately connected to the front surface of the substrate (fig. 5A: opening in 21 connected to front surface of 21/22/23), the third opening is immediately connected to the rear surface of the substrate (fig. 5C: opening in 23 connected to bottom surface of 21/22/23), and the second opening is immediately connected to and positioned between the first opening and the third opening (fig. 5C: opening formed by 32 connected to and positioned between openings positioned in 21 and 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Akiba et al. (PG Pub. No. US 2013/0062747 A1).
Regarding claim 16, Yoshimura teaches a method for sawing a semiconductor wafer, comprising: 
sawing the semiconductor wafer (¶ 0032: 21/22/23) with a first dicing blade (¶ 0054: 31) to form a first opening (fig. 5A: opening in 21), wherein the semiconductor wafer comprises a dicing tape (¶ 0032: 23) and a substrate (¶ 0032: 21) attached to the dicing tape (fig. 5A: 21 attached to 23), wherein the first opening is formed in an upper portion of the substrate (fig. 5A: opening formed by 31 in upper surface portion of 21/22/23); 
sawing the semiconductor wafer with a second dicing blade (¶ 0055: 32) from the first opening to form a second opening under the first opening and in a middle portion of the substrate (fig. 5B: 21/22/23 sawn from opening in upper surface of 21 to form second opening in 21/22); and 
sawing the semiconductor wafer with a third dicing blade (¶ 0056: 33) from the second opening to form a third opening under the second opening and penetrating a lower portion of the substrate (fig. 5C: 21/22/23 sawn from upper/middle openings in 21/22 to form third opening in 21/22/23), so that the semiconductor wafer is divided into two dies (¶ 0056 & fig. 5C: 21/22/23 divided into at least two portions including semiconductor element 8), wherein the first opening, the second opening, and the third opening are arranged in order along a thickness direction of the substrate from a front surface to a rear surface of the substrate and are connected to each other (figs. 5A-5C: openings formed by 31, 32 and 33 arranged in order along a thickness direction from top surface to rear surface).
wherein the first dicing blade, the second dicing blade, and the third dicing blade have different widths (¶¶ 0054-0056 & figs. 5A-5C: 31, 32 and 33 have different widths).
Yoshimura does not teach wherein the semiconductor wafer further comprises a material layer formed over the substrate.
Akiba teaches a method for sawing a semiconductor wafer, the semiconductor wafer comprising a dicing tape (¶ 0169: 11, similar to 23 of Yoshimura), a substrate (¶ 0168: 1p, similar to 21 of Yoshimura) attached to the dicing tape (fig. 3: 1p attached to 11), and a material layer (¶ 0168: 10) formed over the substrate (fig. 3: 10 formed over 1p).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor wafer of Yoshimura with the material layer of Akiba, as a means to provide features such as interconnect structures and seal rings (Akiba, ¶ 0168: elements 4 and 18 among others), avoiding defects due to the sawing processes and improving yield.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the material layer of Akiba could be combined with the sawing method of Yoshimura with no change to their respective functions.

Regarding claim 17, Yoshimura in view of Akiba teaches the method as claimed in claim 16, wherein the width of the third dicing blade is less than the width of the second dicing blade (Yoshimura, (fig. 5C: width of 33 less than width of 32).

Regarding claim 18, Yoshimura in view of Akiba teaches the method as claimed in claim 17, wherein a bottom width of the third opening is smaller than a bottom width of the second opening (Yoshimura, fig. 5C: bottom width of opening in 22/23 smaller than bottom width of opening in 21/22)

Regarding claim 19, Yoshimura in view of Akiba teaches the method as claimed in claim 16, further comprising forming a recess in the material layer before the first opening is formed (Akiba, fig. 3: opening formed in at least a portion of 10 before forming openings in 1p and 11 defined by faces 205, 206 and 207, similar to figs. 5A-5C of Yoshimura), wherein the first opening is located under the recess (Akiba, fig. 9: first opening 205 located under at least one recess in 10).

Regarding claim 20, Yoshimura in view of Akiba teaches the method as claimed in claim 16, wherein the semiconductor wafer further comprises a die attach film (DAF) through which the substrate is attached to the dicing tape (Yoshimura, ¶ 0033: 21 attached to 23 through layer 24), and wherein the lower portion of the substrate and the DAF are sawed by the third dicing blade when the third opening is formed (Yoshimura, fig. 5C: lower portion of 22 and 24 sawed by 33).
 
Allowable Subject Matter
Claims 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“forming a recess in the material layer with a fourth dicing blade, wherein the first dicing blade is moved along the recess to saw through the material layer and the upper portion of the substrate to form the first opening” as recited in claims 8 and 14.
Yoshimura teaches forming a first opening (fig. 5A).  Yoshimura further teaches the substrate comprises an active surface (¶ 0029: surface of singulated device portion 8 comprises electrical connection pads 8a).
Akiba teaches forming an opening in a material layer prior to forming a first opening in a substrate, and a first dicing blade moved along the recess to saw through the upper portion of the substrate.  However, neither Yoshimura nor Akiba teach the material layer recess is formed with a fourth dicing blade, or the first dicing blade moved along the recess to saw the substrate through the material layer, as required by claims 8 and 14.
Claims 9 and 15 depend on claims 8 and 14, and are allowable for implicitly including the allowable subject matter above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuratani et al. (PG Pub. No. US 2003/0071539 A1) teaches sawing a semiconductor substrate (2) with a first dicing blade (¶ 0059 & fig. 6A: 21), a second dicing blade (¶ 0061 & fig. 6B: 22), and a third dicing blade (¶ 0063 & fig. 6C: 23), with progressively smaller widths and deeper penetration into the surface of the substrate (figs. 6A-6D).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894